TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00695-CR



                                Jerry Glen Myers, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 23,050, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In July 2011, appellant Jerry Glen Myers, Jr., pled guilty to possessing a prohibited

substance in a correctional facility and was sentenced to five years’ imprisonment, probated for five

years. In late October 2011, the State filed a motion to revoke Myers’s probation. Myers filed a

notice of appeal asserting that his probation had been revoked. However, the trial court has informed

us that the State’s motion has not been acted on, which means there is no appealable order of which

Myers can complain. We therefore dismiss the appeal for want of jurisdiction. See Ahmad v. State,

158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet. ref’d) (“Generally, a criminal defendant

may only appeal from a final judgment.”); see also Tex. R. App. P. 26.2(a) (notice of appeal must

be filed within thirty days of date sentence is imposed or suspended or from date trial court “enters

an appealable order”).
                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 21, 2011

Do Not Publish




                                               2